NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3572
                                       __________

                                     JOHN W. FINK,
                                                Appellant

                                             v.

                          UNITED STATES OF AMERICA;
                 J. PHILIP KIRCHNER; FLASTER GREENBERG P.C.
                      ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-19-cv-09374)
                       District Judge: Honorable Kevin McNulty
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 1, 2021

               Before: AMBRO, PORTER and SCIRICA, Circuit Judges

                             (Opinion filed: October 1, 2021)
                                      ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       John W. Fink appeals from the District Court’s denial of what we construe as a

motion for relief under Fed. R. Civ. P. 60(b). We will affirm.

                                              I.

       Fink has filed numerous actions relating to an investment that he made in

Advanced Logic Systems, Inc. After losing two of them, see Fink v. EdgeLink, Inc., 553

F. App’x 189 (3d Cir. 2014), Fink immediately filed a third attributing that loss to fraud

on the court. The District Court dismissed that action on res judicata grounds, and we

affirmed. See Fink v. Bishop, 641 F. App’x 134 (3d Cir. 2016).

       This case follows the same pattern. While the above-referenced litigation was still

pending, Fink filed a separate malpractice suit against a lawyer and law firm who

represented him in related litigation. The District Court, through the Honorable Noel L.

Hillman, entered summary judgment for the defendants. We affirmed, and the United

States Supreme Court denied certiorari. See Fink v. Kirchner, 731 F. App’x 157 (3d

Cir.), cert. denied, — U.S. —, 139 S. Ct. 598 (2018).

       Fink then filed the civil action at issue here alleging that his loss in the malpractice

case was caused by fraud. He named the same lawyer and law firm as defendants along

with the United States, from which he sought recovery for fraud allegedly committed by




                                              2
Judge Hillman and by the judges of our Court.1 Among the relief he requested was an

order reversing the judgment in the malpractice case and “remanding” it for trial.

       The District Court, through the Honorable Kevin McNulty, sua sponte dismissed

Fink’s claims against the United States on the grounds that (1) he failed to exhaust any

claim under the Federal Tort Claims Act, and (2) his claims regarding the judicial

defendants were barred by judicial immunity. The lawyer defendants later filed a motion

to dismiss Fink’s amended complaint under Fed. R. Civ. P. 12(b)(6), and Fink responded

with a “cross-motion to void” two of Judge Hillman’s orders in the malpractice case.

Judge McNulty granted defendants’ motions, denied Fink’s motion, and dismissed his

amended complaint with prejudice on res judicata grounds.

       Fink then filed a timely motion for reconsideration under Fed. R. Civ. P. 59(e).

He also filed a “motion to declare void” Judge McNulty’s order of dismissal in this case

and Judge Hillman’s orders in the malpractice case. Judge McNulty denied those

motions by order entered June 16, 2020. Any appeal from that ruling and the underlying

order of dismissal was due by August 17, 2020 (August 15 being a Saturday). See Fed.

R. App. P. 4(a)(1)(B), 4(a)(4)(A). Fink did not file a notice of appeal within that time.




1
 Fink’s allegations of “fraud” on the part of the judicial defendant consisted largely of
complaints that Judge Hillman’s rulings exhibited “favoritism” and that both Judge
Hillman and our Court misapplied the summary judgment standard and failed to address
various issues.
                                             3
       Instead, Fink filed what he called an “amended motion to declare void” the same

District Court orders. He also filed a motion asking Judge McNulty to recuse himself.

Judge McNulty denied both motions by order entered November 24, 2020. He reasoned,

inter alia, that Fink had merely repeated the same arguments as before. Fink appeals.2

                                             II.

       Fink states in his notice of appeal that he is challenging Judge McNulty’s orders:

(1) dismissing his complaint and denying his cross-motion; (2) denying his motion for

reconsideration of that ruling and his initial “motion to declare void”; and (3) denying his

motion for recusal and his “amended motion to declare void.” Fink’s notice of appeal,

however, is untimely as to the first two of those orders. And although his Rule 59(e)

motion tolled the time to appeal Judge McNulty’s underlying order of dismissal until he

denied that motion, Fink’s subsequent amended motion to declare void did not further toll

the time to appeal. See Turner v. Evers, 726 F.2d 112, 114 (3d Cir. 1984); Fed. R. App.

P. 4(a)(4)(A)(vi). Thus, this appeal is timely only as to the order denying Fink’s

amended motion to declare void and his related recusal motion.

       We construe Fink’s amended motion to declare void, and refer to it hereafter, as a

Rule 60(b) motion.3 Fink’s appeal from the denial of that motion does not bring up for


2
  Fink also filed another related civil action, which the District Court recently dismissed.
Fink has appealed that ruling at C.A. No. 21-2651. No party has moved to consolidate
the appeals, and C.A. No. 21-2651 will proceed separately.
3
  Fink invoked Rule 60(b)(4) and (d) below and does the same on appeal. Judge
McNulty appears to have treated this motion as a serial Rule 59(e) motion. Our ruling
                                                4
review the underlying order dismissing his complaint and denying his cross-motion. See

Torres v. Chater, 125 F.3d 166, 167 (3d Cir. 1997). Thus, we review only the denial of

Fink’s Rule 60(b) motion and his related motion for recusal. We have jurisdiction under

28 U.S.C. § 1291 to that extent. See id.4 We review the denial of Fink’s Rule 60(b)

motion for abuse of discretion but exercise plenary review to the extent that he sought

relief under Rule 60(b)(4). See Budget Blinds, Inc. v. White, 536 F.3d 244, 251 & n.5

(3d Cir. 2008). We review the denial of Fink’s recusal motion for abuse of discretion.

See In re Kensington Int’l Ltd., 368 F.3d 289, 301 (3d Cir. 2004).

                                             III.

       Fink raises essentially three arguments on appeal. None has merit. First, Fink

argues that Judge McNulty’s prior rulings revealed bias that required him to recuse

himself from deciding the Rule 60(b) motion. But “judicial rulings alone almost never

constitute a valid basis for a bias or partiality motion.” Liteky v. United States, 510 U.S.

540, 555 (1994). Fink has raised nothing suggesting that the result should be any

different here.

       Second, Fink argues that Judge McNulty erred in dismissing his complaint and

denying his cross-motion. As explained above, however, our jurisdiction does not extend




would be the same if we treated Fink’s motion the same way.
4
  For this reason, we rejected defendants’ argument in their brief that we should dismiss
this appeal in its entirety.
                                             5
to those underlying rulings. To the extent Fink argues that Judge McNulty should have

granted relief from those rulings under Rule 60(b), we discern no error. As Judge

McNulty recognized, Fink’s Rule 60(b) motion raised nothing new. Instead, Fink’s Rule

60(b) motion merely repeated arguments that Judge McNulty had rejected twice before

and that Fink could have raised on appeal. That is not a proper basis for a Rule 60(b)

motion. See United States v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003) (addressing Rule

60(b) generally); Morris v. Horn, 187 F.3d 333, 343 (3d Cir. 1999) (same); Marshall v.

Bd. of Educ., 575 F.2d 417, 422 (3d Cir. 1978) (addressing Rule 60(b)(4)).

      Finally, Fink argues that Judge McNulty should have vacated Judge Hillman’s

judgment in the malpractice case. Fink has provided no basis for seeking that relief by

way of a Rule 60(b) motion in this separate case. Fink relied on Rule 60(d), which

preserves certain independent actions for relief from a judgment. See, e.g., United States

v. Beggerly, 524 U.S. 38, 44-46 (1998) (addressing prior version of Rule 60(b)). To the

same extent, however, the relief that Fink requested in his Rule 60(b) motion was

coextensive with relief that he requested in his complaint and cross-motion. As explained

above, our jurisdiction does not extend to the dismissal of Fink’s complaint and denial of

his cross-motion, and Fink’s Rule 60(b) motion did not assert any valid ground for relief

from those rulings.

      In so holding, we do not suggest that the outcome would have been any different if

Fink had directly appealed those rulings. Judge McNulty reasoned that Fink sought

                                            6
merely to relitigate matters that he raised or could have raised during the malpractice case

and on appeal therefrom. These principles apply in independent actions preserved by

Rule 60(d). See Geo. P. Reintjes Co. v. Riley Stoker Corp., 71 F.3d 44, 49 (1st Cir.

1995). Relitigation is all that Fink sought here, and his allegations did not otherwise state

a basis to disturb the judgment in his malpractice case.5 Nevertheless, because Fink has

not timely appealed the underlying dismissal of his complaint and denial of his cross-

motion, we do not directly reach those rulings.

                                             IV.

       For these reasons, we will affirm the judgment of the District Court denying

Fink’s Rule 60(b) motion. Fink’s motion for leave to file a supplemental appendix is

granted. Fink’s motion for an order directing the District Court to provide more

explanation in support of its rulings is denied.




5
  Fink did not base his allegations of fraud on anything he discovered after the
malpractice case concluded. To the contrary, he took issue generally with the manner in
which the lawyer defendants defended the malpractice case and the manner in which the
judicial defendants decided it. Most of these allegations did not state any form of fraud.
See In re Bressman, 874 F.3d 142, 150 (3d Cir. 2017). The only one that might have
done so is Fink’s allegation that, during the malpractice case, the lawyer defendants
produced an altered version of an email to which he refers as P-86. As Fink’s own
allegations show, however, he repeatedly raised that issue before the District Court in the
malpractice case and before this Court on appeal. (Am. Compl., ECF No. 7, at ¶¶ 126-
28, 159, 161, 178.) An independent action is not a proper vehicle for doing so again.
Fink also has not alleged whether or how the alleged alteration of P-86 influenced the
rulings against him. Nor has Fink otherwise alleged the kind of “grave miscarriage of
justice” for which independent actions are reserved. Beggerly, 524 U.S. at 47.
                                              7